Case: 11-50298     Document: 00511832868         Page: 1     Date Filed: 04/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 24, 2012
                                     No. 11-50298
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FERNANDO CASTANEDA-QUIROZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-1564-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Fernando Castaneda-Quiroz (Castaneda), appeals his conviction on six
drug-trafficking and conspiracy counts for which he was sentenced to 200
months in prison. He contends that the evidence was insufficient to prove his
knowing participation in the crimes because the Government’s cooperating
witnesses were unworthy of belief.
        Castaneda properly moved for acquittal, so we review the sufficiency of the
evidence by considering the evidence and all inferences reasonably drawn from

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50298    Document: 00511832868      Page: 2    Date Filed: 04/24/2012

                                  No. 11-50298

it in the light most favorable to the verdict and by determining whether a
rational jury could have found all the elements of the offense beyond a
reasonable doubt. United States v. Garcia, 567 F.3d 721, 731 (5th Cir. 2009).
Unless the testimony of a witness, “even an accomplice cooperating with the
Government,” is wholly implausible, such as concerning “an event that could not
have occurred under the laws of nature,” we may not discredit that testimony,
because the question of such a witnesses’ credibility is for the jury to decide. Id.
      The elements of Castaneda’s crimes can be summarized as the knowing
possession of marijuana with the intent to distribute it, the knowing
participation in bringing marijuana into the United States from another country,
and a voluntarily agreement with others to commit those crimes. See United
States v. Martinez-Lugo, 411 F.3d 597, 599 & n.1 (5th Cir. 2005); United States
v. Reyes, 300 F.3d 555, 559 (5th Cir. 2002). Castaneda attempts to analogize his
case to cases where evidence merely placed the defendant in the company or
vicinity of conspirators. No analogy is warranted because the testimony in the
instant case directly established Castaneda’s knowledge of and active
involvement in a conspiracy to import marijuana into the United States for
distribution. Castaneda’s arguments that the witnesses were unworthy of
credibility is itself unworthy of consideration, because the credibility of the
witnesses was a matter for the jury alone to decide. See Garcia, 567 F.3d at 731.
Because the evidence was sufficient to convict on all counts, the judgment of the
district court is AFFIRMED.




                                         2